Red Mountain Resources, Inc. 10-K Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Red Mountain Resources, Inc. (the “Company”) on Form 10-K for the year ended May 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: September 13 , 2013 /s/ Alan W. Barksdale Name: Alan W. Barksdale Title: Chief Executive Officer (Principal Executive Officer) Date: September 13 , 2013 /s/ Michael R. Uffman Name: Michael R. Uffman Title: Chief Financial Officer (Principal Financial Officer)
